Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 2/7/2022.
2. 	Claims 1-10, 15 and 21-29 are pending in the case. 
3.	Claims 11-14 and 16-20 are cancelled. 
4.	Claims 1, 15 and 21 are independent claims. 

Allowable Subject Matter
Claims 1-10, 15 and 21-29 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Ubel on 2/18/2022.
The application has been amended as follows: 



Claim 1 (Proposed Amendment):	A non-transitory, computer-readable medium including instructions that, when executed, cause one or more processors to:
receive image data corresponding to a photograph of a room, wherein the image data represents a view of the room from a perspective within the room;
output, for display by a user interface of a user device, the photograph, wherein the user interface displays the photograph in a first area of the user interface;
output, for display by the user interface of the user device, a set of icons, wherein the user interface displays the set of icons in a second area of the user interface separate from the first area of the user interface, wherein each icon of the set of icons corresponds to a respective building control device of a set of building control devices, and wherein the perspective view of the room shown in the photograph includes at least one building control device of the set of building control devices;
receive, from the user interface of the user device, one or more commands to move one or more icons of the set of icons from the second area of the user interface to the first area of the user interface, wherein each command of the one or more commands comprises a command to move a respective icon of the one or more icons to a respective location on the photograph that includes a corresponding building control device of the set of building control devices such that the respective icon of the set of icons identifies the corresponding building control device of the set of building control devices;
receive, from the user interface, one or more commands to set operating parameters for one or more building control devices corresponding to the one or more icons, wherein the one or more commands to set operating parameters include a set of user selections, and wherein each user selection of the set of user selections comprises a user selection of one or more operating parameters for a building control device of the one or more building control devices corresponding to a respective icon of the one or more icons;
set the operating parameters for the one or more building control devices based on the one or more commands to set operating parameters;



add the custom mood setting to a set of mood settings;
output, for display in the second area of the user interface, the set of mood settings 
receive a user selection of a mood setting of the set of mood settings;
control the set of building control devices based on one or more operating parameters associated with the selected mood setting; and
configure each building control device of the one or more building control devices based on the one or more commands to set operating parameters.

Claim 15 (Proposed Amendment):	A method comprising:
receiving, by processing circuitry, image data corresponding to a photograph of a room, wherein the image data represents a view of the room from a perspective within the room;
outputting, by the processing circuitry for display by a user interface of a user device, the photograph, wherein the user interface displays the photograph in a first area of the user interface;
outputting, by the processing circuitry for display by the user interface of the user device, a set of icons, wherein the user interface displays the set of icons in a second area of the user interface separate from the first area of the user interface, wherein each icon of the set of icons corresponds to a respective building control device of a set of building control devices, and wherein the perspective view of the room shown in the photograph includes at least one building control device of the set of building control devices;

receiving, by the processing circuitry from the user interface, one or more commands to set operating parameters for one or more building control devices corresponding to the one or more icons, wherein the one or more commands to set operating parameters include a set of user selections, and wherein each user selection of the set of user selections comprises a user selection of one or more operating parameters for a building control device of the one or more building control devices corresponding to a respective icon of the one or more icons;
setting, by the processing circuitry, the operating parameters for the one or more building control devices based on the one or more commands to set operating parameters;
receiving, by the processing circuitry, a request to create a custom mood setting based on present operating parameters for each building control device of the one or more building control devices and a custom mood setting name, the present operating parameters being set based on the set of user selections;


adding, by the processing circuitry, the custom mood setting to a set of mood settings;
outputting, by the processing circuitry for display in the second area of the user interface, the set of mood settings 
receiving, by the processing circuitry, a user selection of a mood setting of the set of mood settings;
controlling, by the processing circuitry, the set of building control devices based on one or more operating parameters associated with the selected mood setting; and
configuring, by the processing circuitry, each building control device of the one or more building control devices based on the one or more commands to set operating parameters.


Claim 21 (Proposed Amendment):	A system comprising:
a building controller configured to communicate with a set of building control devices; and
processing circuitry configured to:
receive image data corresponding to a photograph of a room, wherein the image data represents a view of the room from a perspective within the room;
output, for display by a user interface of a user device, the photograph, wherein the user interface displays the photograph in a first area of the user interface;

receive, from the user interface of the user device, one or more commands to move one or more icons of the set of icons from the second area of the user interface to the first area of the user interface, wherein each command of the one or more commands comprises a command to move a respective icon of the one or more icons to a respective location on the photograph that includes a corresponding building control device of the set of building control devices such that the respective icon of the set of icons identifies the corresponding building control device of the set of building control devices;
receive, from the user interface, one or more commands to set operating parameters for one or more building control devices corresponding to the one or more icons, wherein the one or more commands to set operating parameters include a set of user selections, and wherein each user selection of the set of user selections comprises a user selection of one or more operating parameters for a building control device of the one or more building control devices corresponding to a respective icon of the one or more icons;
set the operating parameters for the one or more building control devices based on the one or more commands to set operating parameters;
receive a request to create a custom mood setting based on 


add the custom mood setting to a set of mood settings;
output, for display in the second area of the user interface, the set of mood settings 
receive a user selection of a mood setting of the set of mood settings;
control the set of building control devices based on one or more operating parameters associated with the selected mood setting; and
configure each building control device of the one or more building control devices based on the one or more commands to set operating parameters.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art fails to teach, suggest, or render obvious customizing parameters corresponding to mood settings associated with building control device icons that are move onto a photograph representing a view of a room as described in the claims and in combination with the other limitations recited. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pera et al. US 20150256665 A1
(e.g., lighting parameter adjusted to create a customized mood) Par. 290; The customizable outlets 2204 may be used for controlling and monitoring lighting, speakers, or microphones. The lighting in the dining area can be adjusted to create a mood, or the white noise generator can be adjusted according to the detected sound level, or a banquet room may be customized for an event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145